COURT OF APPEALS FOR THE
                           FIRST DISTRICT OF TEXAS AT HOUSTON

                                            ORDER

Appellate case name:     Tyrece Lynn Cox v. The State of Texas

Appellate case number:   01-13-00565-CR

Trial court case number: 13-CR-0523

Trial court:             122nd District Court of Galveston County

       This appeal was previously abated following a grant of Calvin D. Park’s motion to
withdraw as counsel. Our Order of January 28, 2014 instructed the trial court to appoint new
counsel to brief specific issues not covered in the Anders brief previously filed by Parks. That
brief was due within 30 days of the appointment of new counsel.
       We are in receipt of a supplemental clerk’s record indicating Tommy James Stickler was
appointed to represent Cox on January 29, 2014. Therefore, appellant’s brief was due March 1,
2014, and the appeal was to be reinstated upon receipt. To date, no brief has been received.
        This appeal is reinstated. Appellant is ORDERED to file a brief within 20 days of the
date of this order.
       It is so ORDERED.

Judge’s signature: /s/ Rebeca Huddle
                   X Acting individually    Acting for the Court


Date: April 24, 2014